815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest TEMPLETON, Plaintiff-Appellant,v.John M. PIERON, Defendant-Appellee.
No. 86-1968.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1987.

Before MERRITT, WELLFORD and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, informal brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff filed a civil rights complaint in the district court alleging that he was denied due process of law and that the defendants violated Administrative Rule 791.6639(8), Michigan Department of Corrections Policy Directives DWA 20.01 and 62.02, Administrative Rule 791.3325, and Michigan Department of Corrections Operating Procedure BFC 62.01.  By order filed July 16, 1986, the district court advised the plaintiff that his complaint failed to state a claim of action and directed that the complaint be amended within ten days or the case would be dismissed.  Plaintiff failed to amend the complaint.  The case was dismissed by the district court by order filed October 3, 1986.  A review of the record indicates that the district court did not err in dismissing the civil rights action.


3
It is ORDERED that the motion for counsel be denied and the judgment of the district court be affirmed for the reasons stated in the July 16 and October 3, 1986, orders of the district court.  Rule 9(d)(3), Rules of the Sixth Circuit.